[LETTERHEAD OF SANDLER O’NEILL & PARTNERS, L.P.] May 11 2016 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:FSB Bancorp, Inc. Registration Statement on Form S-1 (Registration No. 333-210129) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join FSB Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement on Form S-1, as amended, be accelerated so that it will become effective at 1:00 p.m. on May 13, 2016, or as soon thereafter as may be practicable. Very Truly Yours, Sandler O’Neill & Partners, L.P. By: Sandler O’Neill & Partners, Corp., the sole general partner /s/ Jennifer Docherty An Officer of the Corporation
